PER CURIAM.
Sergio Alonso Botero appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.
Botero was found guilty of cocaine trafficking, and his conviction was affirmed by this court in an opinion issued on October 9, 1996. See Botero v. State, 681 So.2d 813 (Fla. 2d DCA 1996). Botero then sought certiorari review in the supreme court, which was denied on March 18, 1997. Botero v. State, 691 So.2d 1079 (Fla.1997). Botero’s conviction was not final until his petition for certiorari was denied by the supreme court. See Beaty v. State, 684 So.2d 206, 207 (Fla. 2d DCA 1996) (stating that when the appellate court has written an opinion and the appellant has sought supreme court review of the opinion, the two-year time period begins to run on a rule 3.850 motion when the supreme court has disposed of the writ). Consequently, the trial court’s conclusion that the motion was untimely was erroneous. However, we have reviewed Botero’s motion, and find the substantive issues he raised to be without merit and, therefore, affirm the denial.
Affirmed.
THREADGILL, A.C.J., and FULMER and DAVIS, JJ., Concur.